Guy, J.
Plaintiff leased to defendant certain loft premises by a written lease which provided that'“'the tenant shall promptly execute and comply with all statutes, ordinances, rules, orders, regulations and requirements of the Federal, State and City Governments, and of any and all their officials, departments and bureaus applicable to said premises, for the correction, prevention and abatement of nuisances or other grievances, in, upon or connected with said premises or the business of said tenant during said term.”
After the defendant took possession of the premises under his lease, a notice was served upon the owner by the state- department of labor requiring him to install an additional water closet therein, of which requirement defendant was notified, and, upon his failure to comply therewith, plaintiff installed the water closet and sues to recover from defendant the expense thereby incurred.
In dismissing the complaint the learned trial judge held that the installation of a water closet, being a permanent structural improvement and not being for “ the correction, prevention and abatement of a nuisance,” was not within the purview of the clause in question, and the tenant was not obligated to comply with such a requirement on the part of the govern*400mental authorities. In support of this ruling the court cites as authority the opinion in Kalman v. Cox, 46 Misc. Rep. 589, where, in construing the meaning of the words ‘ ‘ or other grievances, ’ ’ the learned court held that a requirement for the construction of a fire escape did not come within the purview of such a clause, for the reason that the absence of a fire escape did not constitute a nuisance. It will be noted, however, that in the case at bar the language of the lease, is different from that in the lease- in the case cited, and that the lease contains the additional language “ or connected with said premises or the business of said tenant during said term; ” also, that the additional water closet was necessary for use in connection with the business of the tenant. While there can be no doubt of the soundness of the general proposition that, “ when two or more words of analogous meaning are coupled together, they are understood to be used in their cognate sense, express the same relation, and give color and expression to each other ” (Wakefield v. Fargo, 90 N. Y. 213, 218), it does not follow that the term “ or other grievances ” in the clause of the lease herein is limited in its application to the remedying of such conditions as would constitute nuisances. On the contrary, the word “ nuisances ” and the phrase “ or other grievances"” both relate to the same 'general purpose, viz., “the correction, prevention and abatement of conditions in, upon or connected with said premises, or the business of said tenant during said term, which are in violation of statutes, ordinances, rules, orders, regulations -and requirements of the Federal, State and City Governments, and of any and all their officials, departments and bureaus applicable to said premises” or connected-with said premises or the business of said tenant *401.during said term, whether such violations of law constitute the maintenance of a nuisance or a misdemeanor. If it was contemplated by the parties that the clause “ or other grievánces ” should relate only to nuisances, the adding of those words would be mere surplusage. Clearly they were intended to have some force and meaning in addition to what was covered by the use of the word “ nuisances,” viz., such grievances other than nuisances as are prohibited by law, as distinguished from grievances relating to conditions not prohibited by law. •
Section 62 of the Labor Law, subdivision 5, gives the commissioner of labor power to enforce any municipal by-law, ordinance or regulation relating to factories which are not in conflict with the statute.
Section 1275 of the Penal Law, subdivision 3, makes the violation of any such rule or regulation of the industrial board a misdemeanor.
The duty of complying with such requirement is by provision of the statute placed upon the owner or lessee of an entire building with a further provision that the obligation resting upon such owner or lessee of an entire building shall remain, notwithstanding any provision in any lease to the contrary. It was, however, entirely competent and was clearly the intention of the parties to the lease herein, as between themselves, to enter into an agreement that the tenant should become obligated to the landlord to assume all expense of doing such things as the law imposed upon the landlord incident to the use of the rented premises for factory purposes as contemplated by the lease. We are, therefore, of the opinion that the improvement installed by the landlord herein was such an improvement as under the terms of the lease it be*402came the duty of the tenant to make and, in the event of his failure to do so, he was obligated to reimburse the landlord for the expense incurred by him in complying with such requirement of law. The judgment must, therefore, be reversed, and judgment directed in favor of plaintiff for $142, with costs of appeal and in the court below.
Page and Whitaker, JJ., concur.
Judgment reversed, with costs.